As filed with the Securities and Exchange Commission on January 6, 2011 Registration No. 333-169507 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT #1 FORM S-1/A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Brenham Oil & Gas Corp. (Exact name of registrant as specified in its charter) Nevada 27-2413875 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 601 Cien Street, Suite 235 Kemah, TX 77565-3077 (281) 334-9479 Chairman of the Board and CEO, Daniel Dror 601 Cien Street, Suite 235 Kemah, TX 77565-3077 (281) 334-9479 Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Thomas J. Craft, Jr., PL 5420 North Ocean Drive-Suite 2102 Singer Island, FL 33404-2545 (561) 317-7036 Approximate date of commencement of proposed sale to the public: As soon as practicable after the registration statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act of 1933, as amended (the “Securities Act”), check the following box.þ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company þ CALCULATION OF REGISTRATION FEE Title of each Class of Security being registered Amount to be Registered (1) Proposed Maximum Offering Price Per Share Proposed Maximum Aggregate Offering Price (2) Amount of Registration Fee (3) Shares of Common Stock, $0.0001parvalue $N/A (1) This registration statement relates to shares of common stock, par value $0.0001 per share, of Brenham Oil & Gas Corp., whichhave beendistributed pursuant to a spin-off transaction to holders of common stock of American International Industries, Inc. The spin-off distribution took place prior to an effective registration statement and did not comply with the federal securities law. The amount of the Registrant’s common stock to be registered is 10,297,019 shares of common stock. To the extent additional shares of common stock may be issued or become issuable as a result of a stock split, stock dividend, or similar transaction involving the common stock while this registration statement is in effect, this registration statement hereby is deemed to cover all such additional shares of common stock in accordance with Rule 416 under the Securities Act of 1933. In connection with the spin-off, one share of the Registrant's common stock will be distributed for each share of AMIN common stock outstanding on the record date for the spin-off. (2) Estimated solely for the purpose of determining the registration fee pursuant to Rule457(f)(2) and Rule457(h)(1) under the Securities Act, based on the book value of $0.000044 of the common stock as of June 30, 2010, the most recent practicable date (3) Calculated by multiplying 0.00003930 by the proposed maximum aggregate offering price: Previously paid. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that the Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. The information in this prospectus is not complete and may be changed. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. Subject to Completion, dated January , 2011 PRELIMINARY PROSPECTUS Brenham Oil & Gas Corp. 10,297,019 Shares of Common Stock, Par Value $0.0001 Per Share This prospectus is being furnished to you as a shareholder of American International Industries, Inc., a Nevada corporation (“AMIN” or “American”) in connection with the spin-off of Brenham Oil & Gas Corp., a Nevada corporation (“Brenham,” the “Registrant” or the “Company”) to its shareholders. This prospectus provides for (i) the rescission offer herein below as the primary offering; and (ii) the public resale by selling shareholders as a secondary offering. We will not receive any proceeds from the sale of any shares by the selling shareholders. We are currently a 54% owned subsidiary of AMIN. AMIN is a publicly traded company registered under the Securities Exchange Act of 1934 (the "Exchange Act"). On February 21, 2010, AMIN determined to spin-off Brenham Oil & Gas Corp. through a dividend distribution to AMIN’s shareholders of 10,297,019 shares of Brenham’s common stock. The spin-off distribution was completed on July 21, 2010, to shareholders of AMIN common stock on the record date of June 16, 2010 (the “Record Date”). As a result of the spin-off, Brenham became a separate public company. On September 21, 2010, a registration statement related to the dividend distribution of Brenham’s common stock was filed with the Securities and Exchange Commission (the “SEC” or “Commission”). 10,297,019 Brenham shares of common stock were distributed to AMIN’s shareholders, without consideration, prior to the effective date of the registration statement. The Company believes that the spin-off dividend distribution did not comply with the federal securities laws. As a result, this prospectus provides for the rescission offer (“Rescission Offer”) to all AMIN’s shareholders who were issued Brenham shares on July 21, 2010, as disclosed herein below. In addition, this prospectus also provides for registration of the Brenham shares for resale by the holders of the 10,297,019 Brenham shares issued in the spin-off distribution, less any shares owned by shareholders who elect to accept the Rescission Offer. Until such time as Brenham’s shares shall become subject to quotation on the OTCBB, the resale offering by selling shareholders shall be at a fixed price of $0.002, based upon the price of the last sale of the Company’s common stock in its private placement on August 18, 2010. All shareholders whose Brenham shares are being registered for resale hereunder will be deemed to be “underwriters” under the Securities Act of 1933, as amended (the “Act”). See the disclosure under “Information Regarding Selling Shareholders“ as well as under “Plan of Distribution, below. The Rescission Offer We are offering to repurchase all 10,297,019 shares distributed to American’s shareholders in connection with the spin-off dividend distribution from the persons who received shares of Brenham’s common stock prior to the declaration of an effective date of our registration statement filed with the SEC on September 21, 2010. The rescission offer will expire on January 31, 2011. See “Risk Factors” beginning on page 12 to read about certain factors you should consider before accepting or rejecting the rescission offer. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined whether this rescission offering circular is truthful or complete. Any representation to the contrary is a criminal offense. SUPPLEMENTAL NOTES REGARDING THE RESCISSION OFFER The Brenham shares issued in connection with the spin-off dividend distribution were issued prior to Brenham filing or receiving an effective date for its registration statement. As a result, we are offering all shareholders who were issued the Brenham shares in the spin-off the right of rescission. In the event that any shareholders exercise their right of rescission, those shares subject to the rescission will be cancelled. Distributing spin-off shares prior to the effective date of the registration statement is not in compliance with federal and state securities laws. The rescission offer process is proceeding as disclosed above and will also be disclosed in our public filings under the Exchange Act. We intend to commence the rescission offer on approximately as of the date of filing this amendment to the Company’s registration statement. The filing of the registration statement is a normal part of the rescission offer process. When the rescission offer expires and the registration statement is declared effective, any person who did not accept the rescission offer will have registered freely tradable stock for resale and the fixed offering price of $0.002 per share. When and if our common stock if subject to quotation on the OTCBB, the shares may be sold by selling shareholders at the prevailing market price of the shares from time to time. The rescission offer is merely an offer to our shareholders the right to elect, in their sole discretion, to accept the rescission and return theirshares to the Company as set forth herin below. Reference is made to "Questions and Answers about the Rescission Offer." No shareholder is required to accept our rescission offer. There is no current trading market for the Company’s common stock. An active and liquid trading market for Brenham’s common stock may not develop nor may any trading market that may develop be sustained after this offering. No vote of AMIN shareholders is required in connection with the Brenham spin-off. Neither AMIN nor the Company is asking you for a proxy, and you are not requested to send us a proxy. AMIN shareholders will not be required to pay any consideration for the shares of common stock of the Company they receive in the spin-off transaction, and they will not be required to surrender or exchange shares of their AMIN common stock or take any other action in connection with the spin-off. In reviewing this prospectus, you should carefully consider the matters described under the caption "Risk Factors" beginning on page 12 of this prospectus. These securities are speculative and involve a high degree of risk. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR PASSED UPON THE ACCURACY OR ADEQUACY OF THIS PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this prospectus is January 6, 2011 TABLE OF CONTENTS Page PROSPECTUS SUMMARY 6 RESCISSION OFFER 6 QUESTIONS AND ANSWERS ABOUT THE RESCISSION OFFER 6 SUMMARY FINANCIAL INFORMATION 8 THE SEPERATION AND DISTRIBUTION 8 QUESTIONS AND ANSWERS ABOUT AMIN AND THE SPIN-OFF TRANSACTION 10 RISK FACTORS 12 RISK FACTORS RELATED TO THE SPIN-OFF TRANSACTION 12 RISK FACTORS RELATED TO BRENHAM’S BUSINESS 15 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS 22 THE SPIN-OFF TRANSACTION 22 BACKGROUND 22 THE NUMBER OF SHARES YOU WILL RECEIVE IN THE BRENHAM SPIN-OFF 22 WHEN AND HOW YOU WILL RECEIVE THE DIVIDEND 23 RESULTS OF THE SPIN-OFF TRANSACTION 23 INFORMATION REGARDING SELLING STOCKHOLDERS 23 MATERIAL U.S. FEDERAL INCOME TAX CONSEQUENCES OF THE SPIN-OFF 23 MARKET FOR COMMON STOCK FOR BRENHAM 26 REASONS FOR THE SPIN-OFF TRANSACTION 26 USE OF PROCEEDS 26 DETERMINATION OF OFFERING PRICE 26 DIVIDEND POLICY 27 CERTAIN INFORMATION WITH RESPECT TO BRENHAM 27 CORPORATE INFORMATION 27 OUR PRESENT OPERATIONS 27 OUR BUSINESS PLAN 27 THE INDUSTRY IN AFRICA 27 OUR BUSINESS STRATEGY 27 OUR COMPETITIVE STRENGTHS 28 COMPETITION 29 ENVIRONMENTAL MATTERS AND REGULATIONS 29 OTHER REGULATION RELATED TO THE OIL AND GAS INDUSTRY 32 FINANCIAL STATEMENTS 34 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND PLAN OF OPERATIONS 48 DIRECTORS AND EXECUTIVE OFFICERS 51 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 53 CERTAIN RELATIONSHIPS AND RELATED PARTY TRANSACTIONS 54 PLAN OF DISTRIBUTION 55 DESCRIPTION OF CAPITAL STOCK 55 MARKET FOR COMMON STOCK AND RELATED STOCKHOLDER MATTERS 57 LEGAL MATTERS 59 EXPERTS 59 WHERE YOU CAN FIND ADDITIONAL INFORMATION 59 INFORMATION NOT REQUIRED IN PROSPECTUS 60 You should rely only on the information contained in this document and any free writing prospectus we provide to you. We have not authorized anyone to provide you with information that is different. This document may only be used where it is legal to sell securities. The information in this document may only be accurate on the date of this document. PROSPECTUS SUMMARY YOU SHOULD RELY ONLY ON THE INFORMATION CONTAINED IN THISPROSPECTUS. WE HAVE NOT AUTHORIZED ANYONE TO PROVIDE YOU WITH INFORMATION THAT IS DIFFERENT FROM THAT CONTAINED IN THIS PROSPECTUS. THIS PROSPECTUS PROVIDES FOR: (i) OUR RESCISSION OFFER, PURSUANT TO WHICH YOU HAVE THE RIGHT TO RESCIND THE BRENHAM SHARES YOU RECEIVED IN CONNECTION WITH THE SPIN-OFF DIVIDEND DISTRIBUTION; AND (ii) THE PUBLIC RESALE BY SELLING SHAREHOLDERS OF THE BRENHAM SHARES,ONLY IN JURISDICTIONS WHERE OFFERS AND SALES ARE PERMITTED. THE INFORMATION IN THIS PROSPECTUS IS COMPLETE AND ACCURATE ONLY AS OF THE DATE OF THE FRONT COVER REGARDLESS OF THE TIME OF DELIVERY OF THIS PROSPECTUS. EXCEPT WHERE THE CONTEXT REQUIRES OTHERWISE, IN THIS PROSPECTUS, THE “COMPANY,” “BRENHAM,” “WE,” “US” AND “OUR” REFER TO BRENHAM OIL & GAS CORP., A NEVADA CORPORATION. This summary highlights certain information appearing elsewhere in this prospectus. As this is a summary, it does not contain all of the information that you should consider in deciding whether to: (i)accept the rescission offer; or (ii) retain your shares for public resale following the effective date of the registration statement, of which this prospectus is part.You should read the entire disclosure regarding the rescission offer carefully, including the information under "Questions and Answers Regarding the Rescission Offer," "Risk Factors," "Management's Discussion and Analysis of Financial Condition and Plan of Operation" and our consolidated financial statements and the related notes included in this prospectus, before you determine to accept whether the rescission offer or retain your shares for public resale. Unless otherwise stated in this prospectus, references to "Brenham," "we," "us" "our Company" or the “Registrant” refer to Brenham Oil & Gas Corp. Although we believe that the estimates and projections included in this rescission offering prospectus are based on reasonable assumptions, investors should be aware that these estimates and projections are subject to many risks and uncertainties as described in "Risk Factors" and "Cautionary Note Regarding Forward-Looking Statements." The Rescission Offer We are offering to repurchase all 10,297,019 shares distributed in connection with the spin-off dividend distribution from American’s shareholders who received the Brenham shares prior to the effective date of our registration statement filed with the SEC on September 21, 2010. The rescission offer will expire on January 31, 2011. Questions and Answers about the Rescission Offer You should read the following questions and answers, together with the more detailed information regarding the rescission offer and the risk factors set forth elsewhere in this offering prospectus, before deciding whether to accept or reject the rescission offer. General Q: Why are we making the rescission offer? A: The spin-off dividend distribution shares were issued and the distribution was completed on or around July 21, 2010, prior to our registration statement being declared effective by the SEC under the Act. As a result, the spin-off distribution share issuances were not in compliance with the Act. The rescission offer is intended to address federal and, if applicable, state securities laws compliance issues by allowing the holders of the shares covered by the rescission offer, at their sole election, to rescind the underlying issuance of shares and to deliver the securities back to us for cancellation. Q: Which shares of common stock are included in the rescission offer? A: We are offering, upon the terms and conditions described in this offering circular, to rescind all 10,297,019 spin-off distribution shares issued to American’s shareholders. No other Brenham shares are subject to this rescission offer: Q: When does the rescission offer expire? A: The rescission offer will expire on January 31, 2011. Q: What will I receive if I accept the rescission offer? A: If you accept the rescission offer with respect to the Brenham common stock you received in the spin-off transaction, you will receive no consideration because the shares you received in the spin-off dividend distribution were issued to you without any shareholder consideration. Q: Have any officers, directors or 5% shareholders advised Brenham whether they will participate in the rescission offer? A: Our officers, directors or 5% shareholders will exercise their rights under the rescission offer. Q: If I do not accept the offer now, can I sell my shares? A: If you do not accept the rescission offer, after the effective date of the registration statement, you can sell the shares of Brenham common stock that were subject to the rescission offer without limitation as to the number or manner of sale; provided, however, that you will remain subject to any Brenham’s Insider Trading Policy requirements if you are an insider or affiliate and any other transfer restrictions entered into with respect to your shares and an effective registration statement under the Act. 6 Q: What do I need to do now to accept the rescission offer? A: To accept the rescission offer, you must complete and sign the accompanying election form and return it in the enclosed return envelope to Brenham Oil & Gas Corp., attention Rebekah Laird-Ruthstrom, Secretary/Treasurer, 601 Cien Street, Suite 235, Kemah, TX 77565-3077, as soon as practical but in no event later than the expiration date, January 31, 2011. If you are accepting the rescission offer, please also include in your return envelope the following: (i) a completed and signed Form of Notice of Election (see Exhibit A) and (ii) Stock Power Documentrepresenting the shares you are surrendering for cancellation (see Exhibit B). Q: Can I accept the rescission offer in part? A: You may accept the rescission offer, in whole or in part, with respect to the shares of Brenham common stock you received in the spin-off distribution.; i.e., you may accept the rescission offering for all of the shares acquired or for some of the shares acquired by indicating on the attached Form of Notice of Election and the Stock Power Documentyour acceptance of the rescission offer for “All”, or such other number of shares. Q: What happens if I do not return my rescission offer election form? A: If you do not return a properly completed election form before the expiration date of the rescission offer you will retain the shares that you have received in the spin-off distribution and, following the effective date of the registration statement, the shares will no longer be considered “restricted securities” under federal securities laws and will be available for resale by the selling shareholders. Although for the purposes of closing the rescission offering, we will deem that you have waived your rights if you do not participate in the rescission by completing and submitting Annex A and B prior to the expiration date, under federal law a person’s right of rescission created under the Act may survive the rescission offer. Q: What remedies or rights do I have now that I will not have after the rescission offer? A: Under federal law a person’s right of rescission created under the Act may survive the rescission offer. Generally, the federal statute of limitations for non-compliance with the requirement to register securities under the Act is one year from the date of the violation upon which the action to enforce liability is based. Q: Can I change my mind after I have mailed my signed election form? A: Yes. You can change your decision about accepting the rescission offer at any time before the expiration date. You can do so by notifying Brenham by certified mail, attention Rebekah Laird-Ruthstrom, Secretary/Treasurer, 601 Cien Street, Suite 235, Kemah, TX 77565-3077, provided that the post-mark is prior to the expiration date of the rescission offer. Q: Who can help answer my questions? A: You can call Rebekah Laird-Ruthstrom, Secretary/Treasurer of Brenham Oil & Gas Corp. at (281) 334-9479 with questions about the rescission offer. Q: Where can I get more information about Brenham? A: You can obtain more information about Brenham from this registration statement and any amendments thereto, as well as any future filings we may make with the Commission from time to time under the Exchange Act. These filings are available on the SEC’s website at www.sec.gov. Until such time as we have reporting obligations under Section 15(d) or Section 13(a) of the Exchange Act, we will not be filing any periodic reports with the SEC other than for required amendments to this registration statement. 7 Summary Financial Information As of September 30, 2010, the date of the most recent unaudited financial statements, we have only generated limited revenues from passive royalty income. Summary Balance Sheet Balance Sheet As of September 30, 2010 Total Assets Total Liabilities Shareholder’s Equity Operating Data Nine Months Ending September 30, 2010 Revenue Total Expenses Net Profit (Loss) Net Profit (Loss) Per Share Operating Data November 7, 1997 (inception) through September 30, 2010 Revenue Total Expenses Net Profit (Loss) Net Profit (Loss) Per Share - The Separation and Distribution On April 8, 2010, American International Industries, Inc. announced its intention to separate a portion of its ownership in Brenham Oil & Gas, Inc., a Texas corporation, from the remainder of its business. In connection with this spin-off transaction, Brenham Oil and Gas Corp, a Nevada corporation was incorporated on April 21, 2010 and Brenham Oil & Gas Inc. became a wholly-owned subsidiary of Brenham, the Nevada corporation. On April 8, 2010, the board of directors of American approved the distribution of 10,297,019 of our shares of common stock on a pro rata, one-for-one basis, to the shareholders of AMIN as of the Record Date. Following the distribution, AMIN retained approximately 54% of our common stock. Our Post-Separation Relationship with AMIN We entered into a Separation and Distribution Agreement with AMIN, effective April 21, 2010, which we refer to in this prospectus as the “Separation and Distribution Agreement.” This agreement provides for the allocation between the Company and AMIN of AMIN’s assets, liabilities and obligations attributable to periods prior to, at and after the separation of the Company from AMIN and also govern certain relationships between us and AMIN as a result of the separation. For additional information regarding the Separation and Distribution Agreement, see the sections entitled “Risk Factors - Risks Related to the Spin-Off Transaction” and “The Spin-Off Transaction.” Reasons for the Separation American’s board of directors believes that separating a significant portion of Brenham Oil & Gas Corp. from the remainder of American is in the best interests of American and its stockholders because such separation is expected to: improve strategic planning, increase management focus and streamline decision-making by providing the flexibility to implement the unique strategic plans of each company and to respond more effectively to different financial needs of each company and the changing economic environment; allow American and the Company to adopt the capital structure, investment policy and dividend policy best suited to each business’ financial profile and business needs, as well as resolve the current competition for capital among American and its investors; and create an independent equity structure for the Company that will facilitate our ability to fund our business plan of acquiring a portfolio of oil and gasassets in the United States and international locations with an initial focus on Africa. 8 The American board of directors considered a number of potentially negative factors in evaluating the separation, including risks relating to the creation of a new public company and possible increased costs and one-time separation costs, but concluded that the potential benefits of the separation outweighed these factors. For more information, see the sections entitled “The Distribution — Reasons for the Distribution” and “Risk Factors” included elsewhere in this prospectus. Corporate Information Brenham Oil & Gas Inc. was incorporated under the laws of the State of Texas in November 1997 and became a wholly-owned subsidiary of American International Industries, Inc. in November 1997. On April 21, 2010, Brenham Oil & Gas Corp was incorporated in Nevada and Brenham Oil & Gas Inc., a Texas corporation became a wholly-owned subsidiary of Brenham. On April 8, 2010, the board of directors of American approved the distribution of 10,297,019 shares of Brenham's common stock, on a pro rata 1 for 1 basis, to the shareholders of AMIN, which distribution was completed on July 21, 2010. Following the distribution, AMIN retained approximately 54% of our common stock. Our principal executive offices are located at 601 Cien Street, Suite 235, Kemah, Texas 77565, which are the executive offices of American and are provided to us on a rent-free basis. The telephone number of our principal executive offices is (281)334-9479. Our web site is www.brenhamoilandgas.com. The information on our web site does not constitute part of this prospectus. Our Present Operations At present, our sole asset is a passive oil and gas mineral royalty interest covering a twenty-four acre tract of land located in Washington County, Texas. The royalty interest is leased by Anadarko Petroleum Corporation for a term continuing until the covered minerals are no longer produced in paying quantities from the leased property. Royalties on the covered minerals produced are paid to Brenham as follows: (i) for oil and gas and other liquid hydrocarbons, and (ii) for gas (including casing head gas) the royalty is one-sixth of the net proceeds realized by Anadarko Petroleum Corporation on the sale thereof, less a proportionate part of ad valorem taxes and production, severance, or other excise taxes. Our Business Plan Our business objective is to become an independent, oil and gas-focused exploration and production company with the intent to acquire oil and gas-related assets in the United States and international locations, with an initial focus on Africa (hereinafter “Potential Prospects”). We believe that an experienced management team, equipped with industry data, newly available seismic technologies, industry contacts and adequate funding, could acquire Potential Prospects that could be competitive with other relevant oil and gas companies. After considering numerous global oil and gas-producing regions in which to focus our exploration and development efforts, we decided that an initial focus on Africa was appropriate due to the largely unrealized hydrocarbon potential offered within this region. We believe that we can be successful in acquiring an inventory of such Potential Prospects and that our potential asset portfolio could be commercially viable. Prior to joining Brenham, certain persons on our management team gained significant experience in the assembly of oil and gas asset portfolios in Africa. On February 20, 2010, Scott Gaille agreed to join our management team in the position of President. Mr. Gaille has over 15 years of experience in the oil industry and has traveled to and participated in petroleum transactions in several African nations, assembling asset portfolios for other companies in Africa. Our management team also includes Rogers Hardy, who has experience in the oil and gas industry. See more detailed disclosure under “Directors and Executive Officers” below. 9 Questions and Answers about AMIN and the Spin-Off Transaction Why are the spin-offs structured as dividends? AMIN believes that a tax-free distribution of shares of Brenham to AMIN shareholders is a tax-efficient way to separate Brenham from AMIN in a manner that will create long-term value for AMIN shareholders. How did the Brenham spin-off occur? AMIN distributed to its shareholders via dividend 10,297,019 outstanding shares of common stock of Brenham owned by AMIN, approximately 10% of the common stock of Brenham outstanding immediately prior to the spin-off. How many shares of Brenham did you receive? As determined by the AMIN Board of Directors prior to the distribution date, for every share of AMIN common stock held by you as of the Record Date, you received one share of common stock of Brenham. What is the Record Date for the Brenham spin-off? The Record Date for determining shareholders entitled to receive the shares of Brenham in the spin-off was the close of business on June 16, 2010. What is the distribution date for the Brenham Spin-off? The distribution date for distributing the shares of common stock of Brenham under the spin-off was July 21, 2010. What are the U.S. federal income tax consequences of the spin-off to AMIN shareholders? AMIN believes that the spin-off qualifies as transactions that are generally tax free for U.S. federal income tax purposes under Sections355 and/or 368(a)(1)(D) of the Code, for U.S. federal income tax purposes, no gain or loss will be recognized by you, and no amount will be included in your income, upon the receipt of shares of Brenham common stock pursuant to the spin-off. For more information, see "The Separation — Material U.S. Federal Income Tax Consequences of the Spin-Off," included elsewhere in this prospectus. What is the relationship between AMIN and Brenham following the spin-off? Prior to the spin-off, we were a wholly-owned subsidiary of AMIN. Following the spin-off, we became a majority-owned subsidiary of AMIN. See "Certain Relationships and Related Party Transactions—Relationships Between AMIN and Brenham." Will I receive physical certificates representing shares of common stock of Brenham? In connection with the spin-off transaction, Brenham issued physical certificates representing shares of its common stock to shareholders of AMIN as of the Record Date with the assistance of its transfer agent who also acts as the distribution agent. For AMIN shareholders who have shares in “street name” AMIN electronically issued Brenham shares to your bank or brokerage firm on your behalf. Where will I be able to trade shares of the common stock of Brenham? At present, there is no public market for the common stock of Brenham. We anticipate that we will become subject to quotation on the OTCBB following this registration statement being declared effective by the SEC. There can be given no assurance that Brenham's common stock will become subject to quotation on the OTCBB. Until such time as our common stock is quoted on the OTCBB, our shares will be available for public resale at a fixed price of $0.002 per share. Will the number of AMIN shares I own change as a result of the spin-off? No. The number of shares of AMIN common stock you own will not change as a result of the spin-off. What will happen to the listing of AMIN common stock? Nothing. AMIN common stock will continue to be traded on OTCBB under the symbol "AMIN." Which businesses will be retained by AMIN following the spin-off? Following the spin-off, AMIN primarily will be engaged in the business and operations relating to (i) Northeastern Plastics; (ii) Delta Seaboard International; and (iii) Downhole Completion Products. However, Brenham will continue to be a majority owned subsidiary controlled by AMIN. 10 Questions and Answers about AMIN and the Spin-Off Transaction (continued) Are there risks to owning Brenham common stock? Yes. Our business is subject to both general and specific risks relating to our business, leverage, relationship with AMIN and being a separate publicly traded company. Our business is also subject to risks relating to the separation. These risks are described in the "Risk Factors" section of this prospectus beginning on page 12. You are encouraged to read that section carefully. Where can AMIN shareholders get more information? If you have any questions relating to the spin-off, you should contact: Brenham Oil & Gas Corp. Investor Relations 601 Cien Street, Suite 235 Kemah, TX 77565-3077 Tel: (281) 334-9479 Fax: (281) 334-9508 info@brenhamoil.com 11 RISK FACTORS An investment in our common stock involves a high degree of risk. You should consider and read carefully all of the risks and uncertainties described below, together with all of the other information contained in this prospectus, including the financial statements and the related notes appearing at the end of this prospectus before deciding to invest in our common stock. If any of the following risks actually occurs, our business, business prospects, financial condition, plan of operations or cash flows could be materially adversely affected. In any such case, to the extent that a trading market develops for our common stock, the trading price of our common stock could decline, and you could lose all or part of your investment. The risks below are not the only ones facing our Company. Additional risks not currently known to us or that we currently deem immaterial may also adversely affect us. This prospectus also contains forward-looking statements, estimates and projections that involve risks and uncertainties. Our actual results could differ materially from those anticipated in the forward-looking statements as a result of specific factors, including the risks described below. RISK FACTORS RELATING TO OUR SPIN-OFF FROM AMIN After our spin-off from AMIN, we will face the risks associated with our ability to make the changes necessary to operate effectively as a separate public entity, which could delay our ability to implement our business plan on a timely basis, if at all. Following our spin-off from AMIN, AMIN will have no obligation to provide financial, operational or organizational assistance to us. As a separate public entity, we will be subject to, and responsible for, regulatory compliance, including periodic public filings with the SEC, as well as generally applicable tax and accounting rules. We may be unable to successfully implement the changes necessary to operate as an independent public entity. In such event our Company may experience significant delay or be prevented from generating any revenues or raising needed capital and our shareholders would experience illiquidity in the market for their Brenham shares. We expect to incur increased costs relating to operating as an independent company that could adversely affect our cash flow and results of operations. These increased costs exceed our current cash resources and any inability on our part to fund such increased costs could be expected to adversely affect any trading market that may exist with respect to our common stock. We expect that the obligations of being a public company, including substantial public reporting and related auditor fees and obligations will require new expenditures, place new demands on our management and may require the hiring of additional personnel. We may need to implement additional systems that require new expenditures in order to adequately function as a public company. Such expenditures could adversely affect our business, financial condition and plan of operations. Any inability to fund these expenditures could result in our becoming delinquent in our reporting obligations under the Exchange Act which would adversely impact any trading market that may exist for our shares. If the spin-off transaction were to fail to qualify as a transaction that is generally tax free for U.S. federal income tax purposes under Sections355 and/or 368(a)(1)(D) of the Code, AMIN, Brenham and AMIN shareholders may be subject to the risks associated with potentially significant tax liabilities. If the spin-off transaction were to fail to qualify as a transaction that is generally tax free for U.S. federal income tax purposes under Sections355 and/or 368(a)(1)(D) of the Code, then AMIN generally would recognize a gain in an amount equal to the excess of (i)the fair market value of the Brenham common stock distributed to the AMIN shareholders in such taxable spin-off over (ii) AMIN's tax basis in the common stock of Brenham. In addition, each AMIN shareholder who received Brenham common stock in such taxable spin-off generally would be treated as having received a taxable distribution in an amount equal to the fair market value of the Brenham common stock received in such spin-off, which would be taxable as a dividend to the extent of the shareholder's ratable share of AMIN's current and accumulated earnings and profits (as increased to reflect any current income, including any gain, recognized by AMIN on the taxable spin-off). The balance, if any, of the distribution would be treated as a nontaxable return of capital to the extent of the AMIN shareholder's tax basis in its AMIN stock, with any remaining amount being taxed as capital gain. For more information, see "The Spin-Off Transaction - Material U.S. Federal Income Tax Consequences of the Spin-Off," included elsewhere in this prospectus. Certain transactions in AMIN or Brenham equity securities could cause the spin-off transactions to be taxable to AMIN, which could adversely affect the willingness and ability of AMIN providing us funding when and if needed. Current U.S. federal income tax law creates a presumption that the spin-off of Brenham would be taxable to AMIN, but not to its shareholders, if such spin-off is part of a "plan or series of related transactions" pursuant to which one or more persons acquire directly or indirectly stock representing a 50% or greater interest (by vote or value) in AMIN or Brenham. Acquisitions that occur during the four-year period that begins two years before the date of a spin-off are presumed to occur pursuant to a plan or series of related transactions, unless it is established that the acquisition is not pursuant to a plan or series of transactions that includes the spin-off. U.S. Treasury regulations currently in effect generally provide that whether an acquisition and a spin-off are part of a plan is determined based on all of the facts and circumstances, including, but not limited to, specific factors described in the Treasury regulations. In addition, the Treasury regulations provide several "safe harbors" for acquisitions that are not considered to be part of a plan. 12 These rules will limit our ability and the ability of AMIN during the two-year period following the spin-off to enter into certain transactions that might be advantageous to them and their respective shareholders, particularly issuing equity securities to satisfy financing needs, repurchasing equity securities, and, under certain circumstances, acquiring businesses or assets with equity securities or agreeing to be acquired. As a result of these rules, even if the Brenham spin-off otherwise qualifies as a transaction that is generally tax-free for U.S. federal income tax purposes, transactions involving Brenham or AMIN equity securities (including transactions by certain significant shareholders) could cause AMIN to recognize taxable gain with respect to the stock of Brenham as described above. The market price and trading volume of Brenham securities may be limited or volatile and may face negative pressure, which could adversely affect our shareholders and our ability to raise equity capital. There is currently no trading market for Brenham’s shares of common stock. Investors may decide to dispose of some or all of the Brenham’s common stock that they receive in the Brenham spin-off. Brenham’s common stock issued in the Brenham spin-off will be trading publicly for the first time following the effective date of this registration statement. Until, and possibly even after, orderly trading markets develop for these securities, there may be significant fluctuations in price. It is not possible to accurately predict how investors in Brenham's securities will behave after a trading market develops. The market price for Brenham’s common stock following the Brenham spin-off may be more volatile than the market price of AMIN’s common stock before the spin-off. The market price of Brenham's common stock could fluctuate significantly for many reasons, including the risks identified in this prospectus or reasons unrelated to our performance. These factors may result in short- or long-term negative pressure on the value of the Brenham’s common stock. The spin-off transaction was not the result of arm's length negotiations and, as a result, the post spin-off capital structure of Brenham may not be as equitable to our unaffiliated shareholders as to our control shareholders. The spin-off transaction agreement was established by AMIN, in consultation with Brenham, with the intention of maximizing the value to current AMIN’s shareholders. Accordingly, the terms for us may not be as favorable as would have resulted from negotiations among unrelated third parties. An active and liquid trading market for our common stock may not develop or be sustained, in which event our shareholders who have received the spin-off shares may not be able to readily liquidate the Brenham shares. Prior to this registration statement, our common stock was not traded on any market. An active and liquid trading market for our common stock may not develop or be sustained after this registration statement is declared effective by the SEC. Liquid and active trading markets usually result in less price volatility and more efficiency in carrying out investors' purchase and sale orders. The market price of our common stock could vary significantly as a result of a number of factors, some of which are beyond our control. In the event of a drop in the market price of our common stock, you could lose a substantial part or all of your investment in and/or value of our common stock. Our stock price may be volatile, and purchasers of our common stock pursuant to resales by our selling shareholders could incur substantial losses. Our stock price may be volatile. The stock market in general has experienced extreme volatility that has often been unrelated to the operating performance of particular companies. As a result of this volatility, purchasers of our common stock from our selling shareholders, who paid no consideration for the 10,297,019 shares subject to resale pursuant to this registration statement may not be able to sell their common stock at or above the price paid for such shares. The market price for our common stock may be influenced by many factors, including, but not limited to: the price of oil and gas and natural gas; the success of our exploration and development operations, and the costs associated with these efforts; regulatory developments in the United States and foreign countries where we operate; the recruitment or departure of key personnel; quarterly or annual variations in our financial results or those of companies that are perceived to be similar to us; market conditions in the industries in which we compete and issuance of new or changed securities; analysts' reports or recommendations; the failure of securities analysts to cover our common stock or changes in financial estimates by analysts; the inability to meet the financial estimates of analysts who follow our common stock; the issuance of any additional securities by us; investor perception of our Company and of the industry in which we compete; and general economic, political and market conditions. 13 Our common stock will likely be classified as a “penny stock”. Trading of our stock may be restricted by the SEC's penny stock regulations which may limit a shareholder's ability to buy and sell our stock. Rules 15g-1 through 15g-9 promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange Act”) impose sales practice and disclosure requirements on certain brokers-dealers who engage in certain transactions involving a “penny stock.” The SEC has adopted regulations which generally define "penny stock" to be any equity security that has a market price less than $5.00 per share or an exercise price of less than $5.00 per share, subject to certain exceptions. Our common stock is covered by the penny stock rules, which impose additional sales practice requirements on broker-dealers who sell to persons other than established customers and "accredited investors". The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document in a form prepared by the SEC which provides information about penny stocks and the nature and level of risks in the penny stock market. The broker-dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction and monthly account statements showing the market value of each penny stock held in the customer's account. The bid and offer quotations, and the broker-dealer and salesperson compensation information, must be given to the customer orally or in writing prior to effecting the transaction and must be given to the customer in writing before or with the customer's confirmation. In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from these rules, the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written agreement to the transaction. These disclosure requirements may have the effect of reducing the level of trading activity in the secondary market for the stock that is subject to these penny stock rules. Consequently, these penny stock rules may affect the ability of broker-dealers to trade our securities. We believe that the penny stock rules may discourage investor interest in and limit the marketability of our common stock. In addition to the "penny stock" rules, FINRA has adopted rules that require that in recommending an investment to a customer, a broker-dealer must have reasonable grounds for believing that the investment is suitable for that customer. Prior to recommending speculative low priced securities to their non-institutional customers, broker-dealers must make reasonable efforts to obtain information about the customer's financial status, tax status, investment objectives and other information. Under interpretations of these rules, FINRA believes that there is a high probability that speculative low priced securities will not be suitable for at least some customers. FINRA requirements make it more difficult for broker-dealers to recommend that their customers buy our common stock, which may limit your ability to buy and sell our stock and have an adverse effect on the market for our shares. A substantial number of shares of our common stock may be sold into the market at any time. This could cause the market price of our common stock to drop significantly, even if our business is doing well thereby resulting in significant losses to shareholders. All of the shares being registered pursuant to this registration statement will be freely tradable without restrictions or further registration under the federal securities laws, unless purchased by our "affiliates" as that term is defined in Rule 144 under the Securities Act of 1933, as amended (the “Securities Act”). The remaining shares of common stock outstanding after the effective date of this registration statement are restricted securities as defined in Rule144 under the Securities Act. Restricted securities may be sold in the U.S. public market only if registered under the Securities Act or if they qualify for an exemption from registration, including by reason of Rules144 or 701 under the Securities Act. All of our restricted shares will be eligible for sale in the public market beginning after the effective date, provided that such restricted shares have been held for at least six months, subject in certain circumstances to the volume, manner of sale and other limitations under Rule144. Sales of a substantial number of shares of our common stock, or the perception in the market that the holders of a large number of shares intend to sell shares, could reduce the market price of our common stock. The concentration of our capital stock ownership among our largest stockholders, and their affiliates, will limit your ability to influence corporate matters. Our largest shareholder AMIN will own more than 50% of our outstanding common stock. Consequently, this shareholder will have significant influence over all matters that require approval by our shareholders, including the election of directors and approval of significant corporate transactions. This concentration of ownership will limit your ability to influence corporate matters, and as a result, actions may be taken that you may not view as beneficial. 14 Provisions of our articles of incorporation and by-laws could discourage potential acquisition proposals and could deter or prevent a change in control, which shareholders may deem not be in their best interests. Some provisions in ourarticles of incorporation and by-laws, as well as statutes, may have the effect of delaying, deferring or preventing a change in control. These provisions, including those providing for the possible issuance of shares of our preferred stock, which may be divided into series and with the preferences, limitations and relative rights to be determined by the Board of Directors,and the right of the board of directors to amend the by-laws, may make it more difficult for other persons, without the approval of our board of directors, to make a tender offer or otherwise acquire a substantial number of shares of our common stock or to launch other takeover attempts that a shareholder might consider to be in his or her best interest. These provisions could limit the price that some investors might be willing to pay in the future for shares of our common stock. Risks Relating to Our Business We have no prospects or proven reserves and the areas that we decide to seek for prospects, explore and eventually drill may not yield oil and gas in commercial quantities or quality, or at all, in which event we will incur significant losses. At present, we have no prospects and no proven reserves. We have not yet identified prospects and those Potential Prospects may not be commercially viable even if available seismic and geological information indicate the potential presence of oil and gas. However, the areas we may decide to drill may not yield oil and gas in commercial quantities or quality, or at all. Potential prospects will require substantial seismic data reprocessing and interpretation. Even when properly used and interpreted, 2-D and 3-D seismic data and visualization techniques are only tools used to assist geoscientists in identifying subsurface structures and hydrocarbon indicators and do not enable the interpreter to know whether hydrocarbons are, in fact, present in those structures. We therefore do not know if any of our Potential Prospects will contain oil and gas in sufficient quantities or quality to recover drilling and completion costs or to be economically viable. Even if oil and gas is found on our Potential Prospects in commercial quantities, construction costs of oil and gas pipelines or floating production systems, as applicable, and transportation costs may prevent such prospects from being economically viable. We may face substantial uncertainties in connection with any Potential Prospects, which could significantly delay or even prevent our ability to act on our plan of operation. In this prospectus we provide statements in connection with our plan of operation. These statements may face substantial uncertainties. To date, we have not yet identified any Potential Prospects. Any analogies drawn by us from other companies’ wells, prospects or producing fields may not prove to be indicators of the success of developing reserves from our Potential Prospects. Furthermore, evaluating theto-be-acquired data from wells or prospects produced by other parties which we may use may not lead to results as expected. It is possible that none of the future wells will find underground accumulations of oil and gas. Any significant variance between actual results and our assumptions could then materially affect the quantities of oil and gas attributable to any potential properties. Identifying Potential Prospects and drilling wells is speculative, often involving significant costs that may be more than we expect, and may not result in any discoveries of future production or reserves. Any material inaccuracies in future drilling costs, estimates or underlying assumptions will materially affect our plan of operation and business objectives, thereby adversely affecting the value of our shares. Seeking Potential Prospects, exploring for and developing oil and gas reserves involves a high degree of operational and financial risk, which precludes definitive statements as to the time required and costs involved in reaching certain objectives. The budgeted costs of seeking prospects, drilling, completing and operating wells are often exceeded and can increase significantly when drilling costs rise due to a tightening in the supply of various types of oil and gas field equipment and related services. Potential Prospects may be unsuccessful for many reasons, including geological conditions, weather, cost overruns, equipment shortages and mechanical difficulties. Exploratory wells bear a much greater risk of loss than development wells. Moreover, the successful drilling of an oil and gas well does not necessarily result in a profit on investment. A variety of factors, both geological and market-related, can cause a well to become uneconomic or only marginally economic. Initial costs associated with identifying Potential Prospects and drilling wells require significant additional exploration and development, regulatory approval and commitments of resources prior to commercial development. If our actual costs are significantly more than any estimated costs, we may not be able to continue our plan of operation and/or business objectives and we would be forced to modify our plan of operation. 15 Our unidentified Potential Prospects and drilling locations may be scheduled out over several years, making them susceptible to uncertainties that could materially affect the occurrence or timing of any drilling, thereby hindering our ability to generate cash flow from operations, if any. Our management team has not yet identified any Potential Prospects and future drilling locations. Our ability to identify, drill and develop these locations depends on a number of factors, including the availability of equipment and capital, seasonal conditions, regulatory approvals, oil and gas prices, costs and drilling results. The final determination on whether to drill any of these Potential Prospects and future drilling locations will be dependent upon the factors described elsewhere in this prospectus.Due to these uncertainties, we do not know if any unidentified prospect and future drilling location we may identify will be drilled within a reasonable timeframe or at all or if we will be able to economically produce oil and gas from these or any other potential drilling locations. As such, our actual drilling activities may be materially different from certain expectations, which could adversely affect our plan of operation and future financial condition. We expect not to be the operator on all of our future Potential Prospects, and, therefore, we will not be able to control the timing of exploration or development efforts, associated costs, or the rate of production of any non-operated assets, which could prevent us from realizing any return targets that we may envision. We expect that we will not be the operator on all potential wells. As we carry out our exploration and development programs, we may enter into arrangements with respect to future prospects that result in a greater proportion of our prospects being operated by others. As a result, we may have limited ability to exercise influence over the operations of the future prospects operated by our potential partners. Dependence on third party operators could prevent us from realizing certain return targets for those co-operated prospects. The success and timing of identifying prospects, exploration and development activities will depend on a number of factors that will be largely outside of our control, including: the timing and amount of capital expenditures; the co-operator's expertise and financial resources; approval of other participants in drilling wells; selection of technology; and the rate of production of reserves, if any. This limited ability to exercise control over the operations of some of our Potential Prospects may cause a material adverse effect on our results of operations and financial condition. We have no operating history and our future performance is uncertain and as a result, investors will have little or no basis for evaluating any investment in our shares. We are an exploration stage company and will continue to be so until commencement of substantial production of oil and gas, which will depend upon successful drilling results, additional and timely capital funding, and access to suitable infrastructure. Further, we will not be able to commence our exploration and drilling program unless and until we have entered into certain agreements with other oil and gascompanies and/or governments of respective countries. Companies such as ours, in their initial stages of exploration face substantial business risks and may suffer significant losses. We will generate substantial net losses and negative cash flows from operating activities and expect to continue to incur substantial net losses for many years to come. We will face challenges and uncertainties in financial planning as a result of uncertainties regarding the nature, scope and results of our future activities. New companies must develop successful business relationships, establish operating procedures, hire staff, install management information and other systems, establish facilities and obtain licenses, as well as take other measures necessary to conduct their intended business activities. We may not be successful in implementing our business strategies or in completing the development of the infrastructure necessary to conduct our business as planned. In the event that one or more of our plans is not completed, is delayed or terminated, our operating results will be adversely affected and our operations will differ materially from the activities described in this prospectus. As a result of industry factors or factors relating specifically to us, we may have to change our methods of conducting business, which may cause a material adverse effect on our future results of operations and financial conditions. 16 We are dependent on certain members of our management and technical team and the loss of one or more such persons could significantly delay our plan of operation if we are unable to replace such persons on a timely basis, which could have an adverse affect on our share price. Investors in our common stock must rely upon the ability, expertise, judgment and discretion of our management and the success of our technical team in identifying Potential Prospects and in discovering and developing oil and gas reserves. Our performance and success are dependent, in part, upon key members of our management and technical team, and the departure of such key persons could be detrimental to our future success. In making a decision to invest in our common stock, you must be willing to rely to a significant extent on our management's experience, discretion and judgment. A significant percentage of the common stock of our Company is held by members of our management and technical team. There can be no assurance that our management and technical team will remain in place. We do not have any "key man" life insurance on any member of our team. The loss of any of our management and technical team members could have a material adverse effect on our results of operations and financial condition, as well as on the market price of our common stock. See "Management." Our future development and exploration operations require substantial capital, and we may be unable to obtain needed capital or financing on satisfactory terms, or at all, which would delay or even prevent us from fully developing our business plan and our ability to generate revenues in both the short and long term. The oil and gas industry is capital intensive and we anticipate that we will need to raise significant amounts of capital to meet our funding requirements. We expect our capital outlays and operating expenditures to increase substantially over at least the next several years as we start our operations. Identifying Potential Prospects, exploration and production plans and obtaining seismic data are very expensive, and we expect that we will need to raise substantial additional capital, through future private or public equity offerings, strategic alliances or debt financing, before we achieve commercialization of any of our Potential Prospects. Our future capital requirements will depend on many factors, including: the scope, rate of progress and cost of our exploration and production activities; oil and gas and natural gas prices; our ability to locate and acquire Potential Prospects; our ability to produce oil and gas or natural gas from those reserves; the terms and timing of any drilling and other production-related arrangements that we may enter into; the cost and timing of governmental approvals and/or concessions; and the effects of competition by larger companies operating in the oil and gasindustry. We do not currently have any commitments for future external funding and we do not expect to generate any significant revenue from production for several years after commencing our drilling program. Additional financing may not be available on favorable terms, or at all. Even if we succeed in selling additional securities to raise funds, at such time the ownership percentage of our existing shareholders would be diluted, and new investors may demand rights, preferences or privileges senior to those of existing shareholders. If we raise additional capital through debt financing, the financing may involve covenants that restrict our business activities. If we choose to offer interests in our prospects to third-party operators, we may lose operating control over such prospects. Our working capital needs are difficult to forecast and may vary significantly, which could require us to seek additional financing that we may not be able to obtain on satisfactory terms, or at all. The failure or any significant delay in raising capital as needed may be expected to materially reduce or eliminate our opportunity for success. Our working capital needs are difficult to predict with degree of certainty. This difficulty is due primarily to working capital requirements related to our plan of operation, among other things, the costs associated with identifying and acquiring Potential Prospects, the timing and costs related to our exploration and development efforts, the availability of personnel and equipment necessary for such efforts, fluctuations in the price of oil and gas, the costs and timing of regulatory approvals and the number of Potential Prospects we determine to pursue,. We may therefore be subject to significant and rapid increases in our working capital needs that could require us to seek additional financing sources and there can be no assurance in our ability to secure additional financing at acceptable terms, if at all. Restrictions in any debt agreements that we may enter into may impair our ability to obtain other sources of financing. 17 We will be dependent upon our ability to enter into arrangements for financing with third parties and any delay or failure to enter into such arrangements could adversely affect the market price of our shares. Our ability to pursue Potential Prospects will depend upon our ability to identify and enter into financing arrangements with potential sources of financing. This will include strategic relationships with existing oil and gas development and exploration companies, public or private sales of our shares or debt and other sources and joint ventures with third parties. We may seek to access the public or private equity markets when conditions are favorable due to our long-term capital requirements. We do not have any committed sources of financing at this time, and it is uncertain whether additional funding will be available when we need it on terms that will be acceptable to us, or at all. If we raise funds by selling additional shares of common stock or other securities convertible into common stock, the ownership interest of our existing shareholders will be diluted. If we are not able to obtain financing when needed, we may be unable to carry out our business plan. As a result, we may have to significantly limit our operations and our business, financial condition and results of operations would be materially harmed. Current economic and credit conditions could adversely affect our plan of operation and could result in significant losses for the foreseeable future. Our ability to secure additional financing and satisfy our financial obligations under indebtedness outstanding from time to time will depend upon our future operating performance, which is subject to the prevailing general economic and credit market conditions, including interest rate levels and the availability of credit generally, and financial, business and other factors, many of which are beyond our control. The prolonged continuation or worsening of current credit market conditions would have a material adverse affect on our ability to secure financing on favorable terms, if at all. A substantial or extended decline in oil and gas prices may adversely affect our business, financial condition, future results of operations and any ability that we may have in raising capital. The price that we will receive for our potential oil and gas production will significantly affect our future revenue, profitability, access to capital and future growth rate. Historically, the oil and gas markets have been volatile and will likely continue to be volatile in the future. The prices that we will receive for our production and the levels of our future production depend on numerous factors. These factors include, but are not limited to, the following: changes in supply and demand for oil and gas and natural gas; the actions of the Organization of the Petroleum Exporting Countries ("OPEC"); the price and quantity of imports of foreign oil and gas and natural gas; speculation as to the future price of oil and gas and the speculative trading of oil and gas futures contracts; global economic conditions; political and economic conditions, including embargoes, in oil and gas-producing countries or affecting other oil and gas-producing activities, particularly in the Middle East, Africa, Russia and South America; the continued threat of terrorism and the impact of military and other action, including U.S. military operations in the Middle East; the level of global oil and gas exploration and production activity; the level of global oil and gas inventories and oil and gas refining capacities; weather conditions and other natural disasters; technological advances affecting energy consumption; domestic and foreign governmental regulations; proximity and capacity of oil and gas pipelines and other transportation facilities; the price and availability of competitors' supplies of oil and gas; and the price and availability of alternative fuels. A substantial or extended decline in oil and gas prices may materially and adversely affect our future business, financial condition, results of operations, liquidity or ability to finance planned capital expenditures. 18 We may become subject to numerous risks inherent to the exploration and production of oil and gas, which could result in us not receiving an adequate return on invested capital. Oil and gas exploration and production activities involve many risks that a combination of experience, knowledge and careful evaluation may not be able to overcome. Our future success will depend on the success of our exploration and production activities and on the future existence of the infrastructure that will allow us to take advantage of our findings. As a result, our oil and gas exploration and production activities are subject to numerous risks, including the risk that drilling will not result in commercially viable oil and gas production. Our decisions to purchase, explore, develop or otherwise exploit prospects or properties will depend in part on the evaluation of seismic data through geophysical and geological analyses, production data and engineering studies, the results of which are often inconclusive or subject to varying interpretations. Furthermore, the marketability of any expected oil and gas production from our Potential Prospects will also be affected by numerous factors. These factors include, but are not limited to, market fluctuations of prices, proximity, capacity and availability of pipelines, the availability of processing facilities, equipment availability and government regulations (including, without limitation, regulations relating to prices, taxes, royalties, allowable production, importing and exporting of oil and gas, environmental protection and climate change). The effect of these factors, individually or jointly, may result in us not receiving an adequate return on invested capital. In the event that our prospects are developed and become operational, they may not produce oil and gas in commercial quantities or at the costs anticipated, and our projects may cease production, in part or entirely, in certain circumstances. Drilling programs may become uneconomic as a result of an increase in operating costs to produce oil and gas. Our actual operating costs may differ materially from our current estimates. Moreover, it is possible that other developments, such as increasingly strict environmental, health and safety laws and regulations and enforcement policies thereunder and claims for damages to property or persons resulting from our operations, could result in substantial costs and liabilities, delays, an inability to complete our drilling programs or the abandonment of such drilling programs, which could cause a material adverse effect on our results of operations and financial condition. We are subject to drilling and other operational hazards. The oil and gas business involves a variety of operating risks, including, but not limited to: blowouts, cratering and explosions; mechanical and equipment problems; uncontrolled flows of oil and gas or well fluids; fires; marine hazards with respect to offshore operations; formations with abnormal pressures; pollution and other environmental risks; and natural disasters. Any of these events could result in loss of human life, significant damage to property, environmental damage, impairment of our operations and substantial losses. In accordance with customary industry practice, we expect to maintain insurance against some, but not all, of these risks and losses. The occurrence of any of these events whether or not covered by insurance, could have a material adverse effect on our financial position and results of operations. The development schedule of any oil and gas projects that we may identify, including the availability and cost of drilling rigs, equipment, supplies, personnel and oil and gas field services, is subject to delays and cost overruns. Historically, most oil and gas projects have experienced delays and capital cost increases and overruns due to, among other factors, the unavailability or high cost of drilling rigs and other essential equipment, supplies, personnel and oil and gas field services. The cost to develop our Potential Prospects has not been fixed and remains dependent upon a number of factors, including the completion of detailed cost estimates and final engineering, contracting and procurement costs. Construction and operation schedules may not proceed as planned and may experience delays or cost overruns. Any delays may increase the costs of the projects, requiring additional capital, and such capital may not be available in a timely and cost-effective fashion. 19 Non-U.S. operations may be adversely affected by political and economic circumstances in the countries in which we may operate, in which event we may experience delays or be prevented from commencing or continuing operations in such countries. Non-U.S. oil and gas exploration, development and production activities are subject to political and economic uncertainties (including but not limited to changes, sometimes frequent or marked, in energy policies or the personnel administering them), expropriation of property, cancellation or modification of contract rights, foreign exchange restrictions, currency fluctuations, royalty and tax increases and other risks arising out of foreign governmental sovereignty over the areas in which our operations are conducted, as well as risks of loss due to civil strife, acts of war, guerrilla activities and insurrection. These risks may be higher in the developing countries in which we intend to conduct our activities, including Africa. Potential operations in these areas increase our exposure to risks of war, local economic conditions, political disruption, civil disturbance and governmental policies that may: disrupt our operations; restrict the movement of funds or limit repatriation of profits; lead to U.S. government or international sanctions; and limit access to markets for periods of time. Countries in Africa have experienced political instability in the past. Disruptions may occur in the future, and losses caused by these disruptions may occur that will not be covered by insurance. Consequently, our non-U.S. exploration, development and production activities may be substantially affected by factors which could have a material adverse effect on our financial condition and results of operations. Furthermore, in the event of a dispute arising from non-U.S. operations, we may be subject to the exclusive jurisdiction of courts outside the U.S. or may not be successful in subjecting non-U.S. persons to the jurisdiction of courts in the U.S., which could adversely affect the outcome of such dispute. The oil and gas industry, including the acquisition of exploratory acreage in Africa, is intensely competitive and unless we are able to compete effectively, our plan of operation will have to be modified and our ability to pursue potential prospects could be materially, adversely effected. The international oil and gas industry, including in the U.S. and Africa, is highly competitive in all aspects, including the exploration for, and the development of, new sources of supply. We expect to operate in a highly competitive environment for acquiring exploratory prospects and hiring and retaining trained personnel. Many of our competitors possess and employ financial, technical and personnel resources substantially greater than us, which can be particularly important in the areas in which we operate. These companies may be able to pay more for productive oil and gas properties and prospects and to evaluate, bid for and purchase a greater number of properties and prospects than our financial or personnel resources permit. Furthermore, these companies may also be better able to withstand the financial pressures of unsuccessful drill attempts, sustained periods of volatility in financial markets and generally adverse global and industry-wide economic conditions, and may be better able to absorb the burdens resulting from changes in relevant laws and regulations, which would adversely affect our competitive position. Our ability to acquire additional prospects and to find and develop reserves in the future will depend on our ability to evaluate and select suitable properties and to consummate transactions in a highly competitive environment. Also, there is substantial competition for available capital for investment in the oil and gas industry. As a result of these and other factors, we may not be able to compete successfully in an intensely competitive industry, which could cause a material adverse effect on our results of operations and financial condition. Participants in the oil and gas industry are subject to complex laws that can affect the cost, manner or feasibility of doing business and could result in unanticipated costs and delays that could adversely affect our financial condition and the price of our shares. Exploration and production activities in the oil and gas industry are subject to extensive local, state, federal and international regulations. We may be required to make large expenditures to comply with governmental regulations, particularly in respect of the following matters: licenses for drilling operations; royalty increases, including retroactive claims; drilling and development bonds; reports concerning operations; the spacing of wells; unitization of oil and gas accumulations; remediation or investigation activities for environmental purposes; and taxation. 20 Under these and other laws and regulations, we could be liable for personal injuries, property damage and other types of damages. Failure to comply with these laws and regulations also may result in the suspension or termination of our operations and subject us to administrative, civil and criminal penalties. Moreover, these laws and regulations could change in ways that could substantially increase our costs. Any such liabilities, penalties, suspensions, terminations or regulatory changes could have a material adverse effect on our financial condition and results of operations. Our future operations are subject to numerous environmental, health and safety regulations which may result in material liabilities and costs that we do not anticipate or that we may not be able to adequately fund; any inability to fund material liabilities and related costs could result in a discontinuation of our operations. Our future operations will be, subject to various international, foreign, federal, state and local environmental, health and safety laws and regulations governing, among other things, the emission and discharge of pollutants into the ground, air or water, the generation, storage, handling, use and transportation of regulated materials and the health and safety of our employees. We are required to obtain environmental permits from governmental authorities for certain of our operations, including drilling permits for our wells. There is a risk that we will not be in complete compliance with these permits and the environmental laws and regulations to which we are subject at all times. If we violate or fail to comply with these laws, regulations or permits, we could be fined or otherwise sanctioned by regulators, including through the revocation of our permits or the suspension or termination of our operations. If we fail to obtain permits in a timely manner or at all (due to opposition from community or environmental interest groups, governmental delays, or any other reasons), such failure could impede our operations, which could have a material adverse effect on our results of operations and our financial condition. We could be held liable for all environmental, health and safety costs and liabilities arising out of our actions and omissions as well as those of potential third-party contractors. To the extent we do not address these costs and liabilities or if we are otherwise in breach of our lease requirements, our future leases could be suspended or terminated. We intend to hire third parties to perform the majority of the drilling and other services related to our operations. There is a risk that we may contract with third parties with unsatisfactory environmental, health and safety records or that our contractors may be unwilling or unable to cover any losses associated with their acts and omissions. Accordingly, we could be held liable for all costs and liabilities arising out of the acts or omissions of our contractors, which could have a material adverse effect on our results of operations and financial condition. We may be required to maintain bonding or insurance coverage for certain risks relating to our operations, including environmental risks. Even under such policies, we may not be insured against certain risks. Our insurance may not cover any or all environmental claims that might arise from our operations or those of our third-party contractors. If a significant accident or other event occurs and is not fully covered by our insurance, or our third-party contractors have not agreed to bear responsibility, such accident or event could have a material adverse effect on our results of operations and our financial condition. In addition, we may not be able to obtain required bonding or insurance coverage at all or in time to meet our anticipated startup schedule for each well, and if we fail to obtain this bonding or coverage, such failure could have a material adverse effect on our results of operations and financial condition. In addition, we expect continued attention to climate change issues. Various countries and U.S. states and regions have agreed to regulate emissions of greenhouse gases, including methane (a primary component of natural gas) and carbon dioxide, a byproduct of oil and gas and natural gas combustion. The U.S. federal government, as well as the U.S. Environmental Protection Agency, are currently considering national greenhouse gas regulation, each having proposed bills or rules which would require or result in greenhouse gas emissions reductions. Final laws or regulations could be adopted this or next year. The regulation of greenhouse gases in the areas in which we intend to operate could adversely impact our operations. Environmental, health and safety laws are complex, change frequently and have tended to become increasingly stringent over time. Our costs of complying with current and future environmental, health and safety laws, and our liabilities arising from releases of, or exposure to, regulated substances may adversely affect our results of operations and our financial condition. See "Certain Information With Respect to Brenham - Environmental Matters and Regulation." We may be exposed to liabilities under the Foreign Corrupt Practices Act, and any determination that we violated the Foreign Corrupt Practices Act could have us subject to civil or criminal liability and that could have a a material adverse effect on our business and prevent us from operating in one or more jurisdictions. We are subject to the Foreign Corrupt Practices Act ("FCPA") and other laws that prohibit improper payments or offers of payments to foreign governments and their officials and political parties for the purpose of obtaining or retaining business. We may do business in the future in countries and regions in which we may face, directly or indirectly, corrupt demands by officials, tribal or insurgent organizations, or private entities. Thus, we face the risk of unauthorized payments or offers of payments by one of our employees or consultants, even though these parties are not always subject to our control. Our existing safeguards and any future improvements may prove to be less than effective, and our employees and consultants may engage in conduct for which we might be held responsible. Violations of the FCPA may result in severe criminal or civil sanctions, and we may be subject to other liabilities, which could negatively affect our business, operating results and financial condition. In addition, the government may seek to hold us liable for successor liability FCPA violations committed by companies in which we invest or that we acquire. 21 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This prospectus contains estimates and forward-looking statements, principally in "Prospectus Summary," "Risk Factors," "Management's Discussion and Analysis of Financial Condition and Plan of Operation," "Certain Information With Respect to Brenham" and "Business of Brenham." Our estimates and forward-looking statements are mainly based on our current expectations and estimates of future events and trends, which affect or may affect our businesses and operations. Although we believe that these estimates and forward-looking statements are based upon reasonable assumptions, they are subject to several risks and uncertainties and are made in light of information currently available to us. Many important factors, in addition to the factors described in this prospectus, may adversely affect our results as indicated in forward-looking statements. You should read this prospectus and the documents that we have filed as exhibits to the registration statement of which this prospectus is a part completely and with the understanding that our actual future results may be materially different from what we expect. Our estimates and forward-looking statements may be influenced by the following factors, among others: the volatility of oil and gas prices; potential discovery and development of oil and gas reserves; projected and targeted capital expenditures and other costs, commitments and revenues; current and future government regulation of the oil and gasindustry; changes in environmental laws or the implementation of those laws; competition; our ability to find, acquire or gain access to Potential Prospects; the successful implementation of our potential prospect development and drilling plans; the availability and cost of drilling rigs, production equipment, supplies, personnel and oil and gas field services; the availability and cost of developing appropriate infrastructure around and transportation to our prospects; military operations, terrorist acts, wars or embargoes; the ability to obtain financing; our dependence on our key management personnel and our ability to attract and retain qualified personnel; our vulnerability to severe weather events, especially tropical storms and hurricanes in the U.S. Gulf of Mexico; the cost and availability of adequate insurance coverage; and other risk factors discussed in the "Risk Factors" section of this prospectus. The words "believe," "may," "aim," "estimate," "continue," "anticipate," "intend," "expect," "plan" and similar words are intended to identify estimates and forward-looking statements. Estimates and forward-looking statements speak only as of the date they were made, and, except to the extent required by law, we undertake no obligation to update or to review any estimate and/or forward-looking statement because of new information, future events or other factors. Estimates and forward-looking statements involve risks and uncertainties and are not guarantees of future performance. As a result of the risks and uncertainties described above, the estimates and forward-looking statements discussed in this prospectus might not occur and our future results and our performance may differ materially from those expressed in these forward-looking statements due to, including, but not limited to, the factors mentioned above. Because of these uncertainties, you should not place undue reliance on these forward-looking statements when making an investment decision. THE SPIN-OFF TRANSACTION Background On April 8, 2010, the Board of Directors of American approved the separation of Brenham into a separate, publicly traded company. The separation was accomplished through the distribution by AMIN of 10,297,019 shares of the common stock of Brenham held by AMIN to holders of AMIN common stock on the Record Date. Following the distributions, AMIN shareholders will own approximately 10% of the outstanding common stock of Brenham. You will not be required to make any payment, surrender or exchange your shares of AMIN common stock or take any other action to receive your shares of Brenham common stock. The Number of Shares You Received in the Brenham Spin-off For every share of AMIN common stock that you owned at the close of business on June 16, 2010, the Record Date, you received one share of common stock of Brenham on the distribution date of July 21, 2010. As described below under "When and How You Received the Dividend.” 22 When and How You Received the Dividend AMIN has distributed the shares of Brenham common stock on/or about July 21, 2010, the distribution date. Registrar and Transfer Company, which currently serves as the transfer agent and registrar for AMIN’s common stock, also serves as transfer agent and registrar for the Brenham common stock and as distribution agent in connection with the spin-off. If you owned AMIN common stock as of the close of business on the Record Date, the shares of Brenham common stock that you were entitled to receive in the spin-off should have been issued electronically, as of the distribution date, to you or to your bank or brokerage firm on your behalf by way of direct registration in book-entry form. Registration in book-entry form refers to a method of recording stock ownership when no physical share certificates are issued to shareholders. Commencing on or shortly after the distribution date, if you hold physical stock certificates that represent your shares of AMIN common stock and you are the registered holder of the AMIN shares represented by those certificates, the transfer agent, acting as distribution agent, mailed to physical stock certificates issued in your name. If you have any questions concerning the mechanics of having shares of Brenham common stock registered in book-entry form, you are encouraged to contact Registrar and Transfer Company, 10 Commerce Drive, Cranford, NJ 07016-3572, by phone at (800) 456-0596, or by e-mail at reboyle@rtco.com Most AMIN shareholders hold their shares of AMIN common stock through a bank or brokerage firm. In such cases, the bank or brokerage firm would be said to hold the stock in "street name" and ownership would be recorded on the bank or brokerage firm's books. If you hold your AMIN common stock through a bank or brokerage firm, your bank or brokerage firm credited your account for the Brenham shares that you were entitled to receive in the spin-off dividend distribution. If you have any questions concerning the mechanics of having shares of Brenham common stock held in "street name," you are encouraged to contact your bank or brokerage firm. Results of the Spin-Off Transaction As a result of the spin-off, while we become a separate public company, no trading market for our shares exists nor will any trading market commence until after the effective date of this registration statement. Immediately following the spin-off, based on the number of registered shareholders of AMIN common stock on June 16, 2010, the Record Date, we have approximately 1,200 shareholders. The spin-off will not affect the number of outstanding shares of AMIN common stock or any rights of AMIN shareholders. Information Regarding Selling Shareholders This rescission prospectus also provides for and relates to the public resale by our selling shareholders from time to time of up to a total of 10,297,019 shares of our common stock at a fixed price of $0.002 per share. Our selling shareholders are deemed to be “underwriters” as that term is defined under the Act. The number of shares subject to resale following the effective date of the registration statement as follows: - 198,120 shares by Brenham’s affiliated shareholders; and - 10,098,899 shares by other shareholders who received spin-off distribution shares. All of the 10,297,019 shares issued in the spin-off dividend distribution are already issued and outstanding and. The following table, based upon information currently known to us, sets forth as of September 30, 2010: (i)the number of shares held of record or beneficially by the officers, directors and affiliates of selling shareholders as of that date; (ii) the percentage of the outstanding shares that the shares held by such affiliated selling shareholder represents (iii)the number of shares that may be offered under this prospectus, and (iii)a footnote reference to any material relationship between us and the selling shareholder, if any. The number of shares beneficially owned by each such affiliated selling shareholder named in the table below is determined under rules of the Securities and Exchange Commission (SEC) and the information is not necessarily indicative of beneficial ownership for any other purpose. Under those rules, beneficial ownership includes any shares to which the individual or entity has sole or shared voting power or investment power and also any shares that the individual or entity has the right to acquire within 60 days after September 30, 2010 through the exercise of any warrant or other right, or conversion of any security. The inclusion in the table below of any shares deemed beneficially owned does not constitute an admission of beneficial ownership of those shares. None of the affiliated selling shareholders is a broker-dealer or an affiliate of a broker-dealer. 23 Each affiliated selling shareholder’s percentage of ownership in the following table is based on 99,977,093 shares of common stock outstanding as of September 30, 2010. Number of common Shares beneficially owned shares registered in Shares beneficially prior to the offering this prospectus owned after offering Selling Affiliated Shareholders Number Percent Number Percent American International Industries, Inc. 54.69% - 54.69% S. Scott Gaille 20.00% - 20.00% Sherry McKinzey * * Steven M. Plumb 7.50% - 7.50% Daniel Dror - - * Daniel Dror II 5.00% - 5.00% L. Roger Hardy - William R. Trojan - * Represents less than 1% of the outstanding shares. (1) American International Industries, Inc. is the parent and controlling shareholder of Brenham. (2) S. Scott Gaille is the Company’s President and a Director. (3) Sherry McKinzey is the Company’s CFO and owns beneficially 885,270 shares of which 79,920 shares are spin-off distribution shares. (4) Daniel Dror is the Company’s CEO and Chairman. (5) L. Roger Hardy is a Vice President Technology of the Company. (6) William R. Trojan is a Director of the Company. Number of common Shares beneficially owned shares registered in Shares beneficially prior to the offering this prospectus owned after offering Selling Non-Affiliated Shareholders* Number Percent** Number Percent Approximately 1,200 persons -0- 0% * Represents non-affiliated shareholders who received shares in the spin-off. ** Each less than 1%. Material U.S. Federal Income Tax Consequences of the Spin-Off Subject to the limitations and qualifications described herein, the discussion entitled "Material U.S. Federal Income Tax Consequences: Each of the Spin-Offs Qualifies as a Transaction that Is Generally Tax Free under Sections355 and/or 368(a)(1)(D) of the Code " is based on current provisions of the Internal Revenue Code of 1986, as amended (the "Code"), final, temporary or proposed U.S. Treasury regulations promulgated thereunder,judicial opinions, published positions of the IRS and all other applicable authorities, all as in effect as of the date of this document and all of which are subject to change, possibly with retroactive effect. Any such change could affect the accuracy of the statements and conclusions set forth in this document. 24 For purposes of this discussion, the term "U.S. holder" means a beneficial owner of AMIN common stock that is, for U.S. federal income tax purposes: an individual who is a citizen or resident of the United States; a corporation, or other entity taxable as a corporation for U.S. federal income tax purposes, created or organized under the laws of the United States, any state thereof, or the District of Columbia; an estate, the income of which is subject to U.S. federal income tax regardless of its source; or a trust if (1)a court within the United States is able to exercise primary supervision over the administration of the trust and one or more U.S. persons have the authority tocontrol all substantial decisions of the trust or (2)it has a valid election in effect under applicable U.S. Treasury regulations to be treated as a U.S. person. If an entity or arrangement that is treated as a partnership for U.S. federal income tax purposes holds AMIN common stock, the tax treatment of a partner in such entity generally will depend on the status of the partners and the activities of the partnership. This discussion only addresses holders of AMIN common stock that are U.S. holders and hold such stock as a capital asset within the meaning of Section1221 of the Code. Further, this disclosure only discusses material tax consequences and does not address all aspects of U.S. federal income taxation that may be relevant to a holder in light of the holder's particular circumstances or that may be applicable to holders subject to special treatment under U.S. federal income tax law (including, for example, persons that are not U.S. holders, financial institutions, dealers in securities, traders in securities that elect mark-to-market treatment, insurance companies, mutual funds, tax-exempt organizations, partnerships or other flow-through entities and their partners or members, U.S. expatriates, holders liable for the alternative minimum tax, holders whose functional currency is not the U.S. dollar, and holders who hold their AMIN common stock as part of a hedge, straddle, constructive sale or conversion transaction, or holders who acquired AMIN common stock pursuant to the exercise of employee stock options or otherwise as compensation). This discussion does not address the tax consequences to any person who actually or constructively owns more than 5% of AMIN common stock. In addition, no information is provided herein with respect to the tax consequences of the spin-off under applicable state, local or non-U.S. laws or federal laws other than those pertaining to the federal income tax. WE SUGGEST THAT AMIN SHAREHOLDERS SHOULD CONSULT THEIR TAX ADVISORS REGARDING THE TAX CONSEQUENCES OF THE SPIN-OFF TO THEM, INCLUDING THE EFFECTS OF U.S. FEDERAL, STATE AND LOCAL, FOREIGN AND OTHER TAX LAWS. Material U.S. Federal Income Tax Consequences: The Spin-Off Qualifies as a Transaction that Is Generally Tax Free under Sections355 and/or 368(a)(1)(D) of the Code The U.S. federal income tax consequences of the spin-off are as follows: no gain or loss will be recognized by, and no amount will be includible in the income of AMIN as a result of the spin-off, other than gain or income arising in connection with certain internal restructurings undertaken in connection with the spin-off and with respect to any "excess loss account" or "intercompany transaction" required to be taken into account by AMIN under U.S. Treasury regulations relating to consolidated federal income tax returns; an AMIN shareholder will not recognize income, gain, or loss as a result of the receipt of Brenham common stock pursuant to the spin-off; an AMIN shareholder's aggregate tax basis in such shareholder's Brenham common stock received in the spin-off will equal such shareholder's aggregate tax basis in its AMIN common stock immediately before the spin-off, allocated between the AMIN common stock and the common stock of Brenham in proportion to their relative fair market values on the date of the spin-off; an AMIN shareholder's holding period for Brenham common stock received in the spin-off will include the holding period for that shareholder's AMIN common stock. If an AMIN shareholder holds different blocks of AMIN common stock (generally, shares of AMIN common stock acquired on different dates or at different prices), such holder should consult its tax advisor regarding the determination of the basis and holding period of shares of Brenham common stock received in the spin-off in respect of particular blocks of AMIN common stock. U.S. Treasury regulations require AMIN shareholders who receive Brenham common stock in the spin-off to attach to their U.S. federal income tax returns for the year in which the Brenham stock is received a detailed statement setting forth such data as may be appropriate to demonstrate the applicability of Section355 of the Code to the spin-off. 25 THE FOREGOING IS A SUMMARY OF MATERIAL U.S. FEDERAL INCOME TAX CONSEQUENCES OF THE SPIN-OFF UNDER CURRENT LAW. THE FOREGOING DOES NOT PURPORT TO ADDRESS ALL U.S. FEDERAL INCOME TAX CONSEQUENCES OR TAX CONSEQUENCES THAT MAY ARISE UNDER THE TAX LAWS OF OTHER JURISDICTIONS OR THAT MAY APPLY TO PARTICULAR CATEGORIES OF SHAREHOLDERS. WE SUGGEST THAT EACH AMIN SHAREHOLDER SHOULD CONSULT ITS TAX ADVISOR AS TO THE PARTICULAR TAX CONSEQUENCES OF THE SPIN-OFF TO SUCH SHAREHOLDER, INCLUDING THE APPLICATION OF U.S. FEDERAL, STATE, LOCAL AND FOREIGN TAX LAWS, AND THE EFFECT OF POSSIBLE CHANGES IN TAX LAWS THAT MAY AFFECT THE TAX CONSEQUENCES DESCRIBED ABOVE. Market for Common Stock of Brenham There is currently no public market for the Brenham common stock. It is our intention to have our shares ofcommon stock become subject to quotation on the OTCBB following this registration statement being declared effective by the SEC. There can be no assurance that our shares of common stock will become subject to quotation on the OTCBB. Reasons for the Spin-Off Transaction During the fall of 2009, AMIN's management, in reviewing the strategic agendas and prospects of its various businesses, concluded that a separation of Brenham into a separately traded public company would best facilitate the business objective and growth potentials of its businesses. After deliberations by AMIN’s Board of Directors, the Board on April 8, 2010, approved the spin-off transaction. Among the factors considered in arriving at this determination were: Brenham generally faces different strategic and competitive challenges. As a result, AMIN management and the AMIN Board determined that, in Brenham's current configuration, when facing strategic and operating issues for a particular business objective, whether having to do with transactional alternatives, capital investment,new business initiatives, compensation or otherwise, had the potential to lead to different decisions than might be made by standalone companies. AMIN concluded,therefore, that the current structure may not be the most responsive to the immediate needs of Brenham’s business objectives and that the spin-off will enhance thesuccess of Brenham’s business objectives by enabling AMIN and Brenham to resolve the problems that arise from the operation of different business objectiveswithinthe AMIN holding structure. The lack of a liquid equity currency linked directly to the Brenham business constrained Brenham’s ability to transact in its own industry and to provide equity-basedincentive programs for employees that were entirely dependent on the performance of the specific business. The creation of an independent equity structure for the Company that will facilitate our ability to fund our business plan of acquiring a portfolio of oil and gasassets inthe United States and international locations with an initial focus on Africa. Because AMIN concluded that the separation of Brenham would over time enhance Brenham’s operating performance, open up strategic alternatives that may otherwise not have been readily available to them, and facilitate investor understanding and better target investor demand. USE OF PROCEEDS We will receive no proceeds from the spin-off as a special dividend to AMIN’s shareholders. DETERMINATION OF OFFERING PRICE No consideration was paid for the shares of common stock distributed in the spin-off. 26 DIVIDEND POLICY At the present time, we intend to retain all of our future earnings, if any, generated by our operations for the development and growth of our business. The decision to pay dividends is at the discretion of our board of directors and depends on our financial condition, results of operations, capital requirements and other factors that our board of directors deems relevant. CERTAIN INFORMATION WITH RESPECT TO BRENHAM Corporate Information We were incorporated pursuant to the laws of the State of Texas as Brenham Oil & Gas Inc. in November 1997 and became a wholly-owned subsidiary of American International Industries, Inc. in November 1997. In connection with this spin-off transaction, Brenham Oil and Gas Corp, a Nevada corporation, was incorporated on April 21, 2010 and Brenham Oil & Gas Inc., a Texas corporation, became a wholly-owned subsidiary of Brenham, the Nevada corporation. On April 8, 2010, the board of directors of American approved the distribution of 10,297,019 shares of common stock, on a pro rata 1 for 1 basis, to the shareholders of AMIN. Following the distribution, AMIN retained approximately 54% of our common stock. Our principal executive offices are located at 601 Cien Street, Suite 235, Kemah, Texas 77565-3077, which are the executive offices of American, and are provided to us on a rent-free basis. The telephone number of our principal executive offices is (281)334-9479. Our web site is www.brenhamoilandgas.com. The information on our web site does not constitute part of this prospectus. Our Present Operations At present, our sole asset is a passive oil and gas mineral royalty interest covering a twenty-four acre tract of land located in Washington County, Texas. The royalty interest is leased by Anadarko Petroleum Corporation for a term continuing until the covered minerals are no longer produced in paying quantities from the leased premises. Royalties on the covered minerals produced are paid to Brenham Oil & Gas as follows: (i) for oil and gas and other liquid hydrocarbons, and (ii) for gas (including casing head gas) the royalty is one-sixth of the net proceeds realized by Anadarko Petroleum Corporation on the sale thereof, less a proportionate part of ad valorem taxes and production, severance, or other excise taxes. Our Business Plan Our business objective is to become an independent, oil and gas-focused exploration and production company with the intent to acquire oil and gas-related assets in the United States and international locations, with an initial focus on Africa. We believe that with our experienced management and technical team, equipped with industry data, newly available seismic technologies, industry contacts and adequate funding, we could acquire Potential Prospects that could be competitive with those of other oil and gas companies. After considering numerous global oil and gas-producing regions in which to focus our exploration and development efforts, we decided that an initial focus on Africa was appropriate due to the largely unrealized hydrocarbon potential offered within this region. We believe that we can be successful in acquiring such Potential Prospects inventory and that our potential asset portfolio could be commercially viable, provided that we can secure sufficient financing at acceptable terms and conditions. Prior to joining Brenham, certain persons on our management team played a significant role in the assembly of oil and gas asset portfolios in Africa. On February 20, 2010, Scott Gaille agreed to join our management team in the position of President. Mr. Gaille has over 15 years of experience in the oil industry and has traveled to and participated in petroleum transactions in several African nations, assembling asset portfolios for other companies in Africa. Our management team also includes Rogers Hardy, who has experience in the oil and gas industry. See more detailed disclosure under “Directors and Executive Officers” below. The Industry in Africa Due to continued commercial discoveries of large hydrocarbon accumulations, Africa is a focus area for the global oil and gas industry. Nigeria, Angola, Equatorial Guinea and Ghana, have proven to be among the most prolific countries in the region. Companies with significant operations in the Africa region include Anadarko, BP, Chevron, Eni, Exxon Mobil, Noble EnergyInc., Petrobras, Shell, TOTAL and Tullow Oil and Gas, all of which have substantially greater financial and personnel resources than us with established operations in Africa. Our Business Strategy We plan to focus on locating and acquiring high-potential oil prospects domestically and internationally, with an initial focus on Africa. To date, we have not yet identified and acquired any Potential Prospects. 27 Focus near-term U.S. Gulf of Mexico and West Africa We are planning to focus our near-term activities in Africa. We may also plan to participate as non-operator in the drilling of exploratory, appraisal and development wells in other prospective areas, both in the United States and internationally. Maintain financial flexibility We intend to use the proceeds from any capital raising activity and/or future offering to fund the exploration, appraisal and initial development of Potential Prospects. As our asset base develops, we plan to utilize a broader range of financing alternatives and strategies to fund our business plan, which will require substantial amounts of additional capital. Our Competitive Strengths Seeking well-defined prospect potential We believe a data-intensive approach to Potential Prospect analysis, coupled with the expertise of our management team, will allow us to capture a portion of the attractive Potential Prospects available in our target regions. Notwithstanding the foregoing, as of the date of this prospectus, we have not yet identified any Potential Prospects. We believe that there exist Potential Prospects within our targeted regions that may offer substantial, commercially viable resource potential due to similarities in the geologic profile to that of comparative prospects that have been successful. However, any analogies drawn by us from other wells, prospects or producing fields may not prove to be accurate indicators of the success of developing reserves from our Potential Prospects. Reference is being made to the subsection of this prospectus titled, "Risk Factors - We have no proved reserves and areas that we decide to drill may not yield oil and gas in commercial quantities or quality, or at all." We believe that our intention to use a data-intensive approach will enable us to obtain a competitive advantage in imaging the Potential Prospect region. We have not yet identified any Potential Prospects. Our Business Plan Provides for Participation in the Oil Sector in Africa We will endeavor to obtain a position in the offshore oil areas of Africa, based on our management team’s assessments of global hydrocarbon trends and resource potential. Our assessments will be based upon by our interpretation of seismic data, which we have not yet obtained, but which we intent to obtain in the future, together with the international operating experience of our management and technical teams and an in-depth evaluation of regional political risk and economic conditions.To date, we have no contractual rights in any area in Africa or elsewhere, and we are dependent upon our ability to acquire such rights. If we are not issued licenses by the applicable licensing authorities within each country, in all likelihood we will not be able to commence exploration, development and production operations. While we have not yet identified any Potential Prospects, our management team is seeking to identify such opportunities. Analogies drawn by us from other wells, prospects or producing fields may not prove to be accurate indicators of the success of developing reserves from our Potential Prospects. Long-term strategic relationships with industry leading oil and gas companies We intend to develop and enter into long-term strategic relationships with other oil and gas companies. We believe that in the long-term, such alliances create a platform for organic exploration and development activities that will combine our exploration expertise with the recognized overall expertise of more established oil and gas companies. Approach to data Our Potential Prospect identification process is based upon a top-down and bottom-up approach.The “top down” process seeks to utilize our management team’s prior experience of comparing petroleum licenses in a region for purposes of generating a “short-list” of blocks. The “bottom up” process seeks to obtain narrowly focused, prospect-specific data on a block-by-block basis. We intend to acquire and review the seismic data to complement management’s experience. We believe our approach has the potential to translate into a successful acquisition of high-quality prospects and expect that this approach will translate into drilling locations. Proven track record of management We are led by a management team that has significant experience in oil and gas, assembling portfolios of oil and gas assets. In addition, our management team has an established base of relationships with governments, national and international oil and gas companies, service companies and independent oil and gas companies, all of which we believe enhance our competitiveness. 28 Competition The oil and gas industry is highly competitive. We will encounter strong competition from other independent operators and from major oil and gas companies in acquiring properties and securing trained personnel. Many, if virtually all, of these competitors have financial and technical resources and personnel substantially larger than ours. As a result, our competitors should be able to pay more for desirable oil and gas properties, or to evaluate, bid for and purchase a greater number of properties than our financial or personnel resources will permit. Furthermore, these companies may also be better able to withstand the financial pressures of unsuccessful drill attempts, sustained periods of volatility in financial markets and generally adverse global and industry-wide economic conditions, and may be better able to absorb the burdens resulting from changes in relevant laws and regulations, which would adversely affect our competitive position. We are also affected by competition for drilling rigs and the availability of related equipment. To the extent that in the future we acquire and develop undeveloped properties, higher commodity prices generally increase the demand for drilling rigs, supplies, services, equipment and crews, and can lead to shortages of, and increasing costs for, drilling equipment, services and personnel. Over the past three years, oil and gas companies have experienced higher drilling and operating costs. Shortages of, or increasing costs for, experienced drilling crews and equipment and services could restrict our ability to drill wells and conduct our operations. Competition is also strong for attractive oil and gas producing properties, undeveloped leases and drilling rights, and we cannot assure you that we will be able to compete satisfactorily when attempting to make further acquisitions. Environmental Matters and Regulation General Our future operations may become subject to various stringent and complex international, foreign, federal, state and local environmental, health and safety laws and regulations governing matters including the emission and discharge of pollutants into the ground, air or water; the generation, storage, handling, use and transportation of regulated materials; and the health and safety of our employees. These laws and regulations may, among other things: require the acquisition of various permits before drilling commences; enjoin some or all of the operations of facilities deemed not in compliance with permits; restrict the types, quantities and concentration of various substances that can be released into the environment in connection with oil and gas and natural gas drilling, production and transportation activities; limit or prohibit drilling activities in certain locations lying within protected or otherwise sensitive areas; and require remedial measures to mitigate pollution from our operations. These laws and regulations may also restrict the rate of oil and gas and natural gas production below the rate that would otherwise be possible. Compliance with these laws can be costly; the regulatory burden on the oil and gas industry increases the cost of doing business in the industry and consequently affects profitability. Moreover, public interest in the protection of the environment has increased in recent years. Offshore drilling in some areas has been opposed by environmental groups and, in other areas, has been restricted. Our operations could be adversely affected to the extent laws are enacted or other governmental action is taken that prohibits or restricts offshore drilling or imposes environmental requirements that result in increased costs to the oil and gasindustry in general, such as more stringent or costly waste handling, disposal or cleanup requirements. The following is a summary of some of the existing laws or regulatory issues to which we and our business operations are or may be subject to in the future. Oil and Gas Pollution Act of 1990 The U.S. Oil and Gas Pollution Act of 1990 ("OPA") and regulations thereunder impose liability on responsible parties for damages resulting from oil and gas spills into or upon navigable waters or in the exclusive economic zone of the U.S. Liability under the OPA is strict, joint and several and potentially unlimited. A "responsible party" under the OPA includes the lessee or permittee of the area in which an offshore facility is located. The OPA also requires the lessee or permittee of the offshore area in which a covered offshore facility is located to establish and maintain evidence of financial responsibility to cover potential liabilities related to an oil and gas spill for which such person would be statutorily responsible in an amount that depends on the risk represented by the quantity or quality of oil and gas handled by such facility. The MMS of the U.S. Department of the Interior ("DOI") has promulgated regulations that implement the financial responsibility requirements of the OPA. A failure to comply with the OPA's requirements or inadequate cooperation during a spill response action may subject a responsible party to civil, administrative and/or criminal enforcement actions. 29 Clean Water Act The U.S. Federal Water Pollution Control Act of 1972, as amended ("CWA"), imposes restrictions and controls on the discharge of pollutants, produced waters and other oil and gas and natural gas wastes into waters of the U.S. These controls have become more stringent over the years, and it is possible that additional restrictions will be imposed in the future. Under the CWA, permits must be obtained to discharge pollutants into regulated waters. In addition, certain state regulations and the general permits issued under the federal National Pollutant Discharge Elimination System program prohibit discharge of produced waters and sand, drilling fluids, drill cuttings and certain other substances related to the oil and gas industry into certain coastal and offshore waters. The CWA provides for civil, criminal and administrative penalties for unauthorized discharges of oil and gas and other hazardous substances and imposes liability on parties responsible for those discharges for the costs of cleaning up related damage and for natural resource damages resulting from the release. Comparable state statutes impose liabilities and authorize penalties in the case of an unauthorized discharge of petroleum or its derivatives, or other hazardous substances, into state waters. Marine Protected Areas Executive Order 13158, issued in 2000, directs federal agencies to safeguard existing Marine Protected Areas ("MPAs") in the U.S. and establish new MPAs. The order requires federal agencies to avoid harm to MPAs to the extent permitted by law and to the maximum extent practicable. It also directs the U.S. Environmental Protection Agency ("EPA") to propose regulations under the CWA to ensure appropriate levels of protection for the marine environment. This order and related CWA regulations have the potential to adversely affect our operations by restricting areas in which we may carry out future development and exploration projects and/or causing us to incur increased operating expenses. Consideration of Environmental Issues in Connection with Governmental Approvals Our operations will frequently require licenses, permits and other governmental approvals. Several federal statutes, including the Outer Continental Shelf Lands Act ("OCSLA"), the National Environmental Policy Act ("NEPA"), and the Coastal Zone Management Act ("CZMA") require federal agencies to evaluate environmental issues in connection with granting such approvals or taking other major agency actions. OCSLA, for instance, requires the DOI to evaluate whether certain proposed activities would cause serious harm or damage to the marine, coastal or human environment, and gives the DOI authority to refuse to issue, suspend or revoke permits and licenses allowing such activities in certain circumstances, including when there is a threat of serious harm or damage to the marine, coastal or human environment. Similarly, NEPA requires DOI and other federal agencies to evaluate major agency actions having the potential to significantly impact the environment. In the course of such evaluations, an agency must prepare an environmental assessment and, potentially, an environmental impact statement. CZMA, on the other hand, aids states in developing a coastal management program to protect the coastal environment from growing demands associated with various uses, including offshore oil and gas and natural gas development. In obtaining various approvals from the DOI, we will have to certify that we will conduct our activities in a manner consistent with any applicable CZMA program. Violation of these requirements may result in civil, administrative or criminal penalties. Naturally Occurring Radioactive Materials Wastes containing naturally occurring radioactive materials ("NORM"), may also be generated in connection with our operations. Certain oil and gas and natural gas exploration and production activities may enhance the radioactivity of NORM. In the U.S., NORM is subject primarily to regulation under individual state radiation control regulations. In addition, NORM handling and management activities are governed by regulations promulgated by the Occupational Safety and Health Administration. These regulations impose certain requirements concerning worker protection; the treatment, storage and disposal of NORM waste; the management of waste piles, containers and tanks containing NORM; and restrictions on the uses of land with NORM contamination. Resource Conservation and Recovery Act The U.S. Resource Conservation and Recovery Act, ("RCRA"), and comparable state statutes regulate the generation, transportation, treatment, storage, disposal and cleanup of hazardous and non-hazardous wastes. Under the auspices of the EPA, individual states administer some or all of the provisions of RCRA, sometimes in conjunction with their own more stringent requirements. Drilling fluids, produced waters, and most of the other wastes associated with the exploration, development and production of crude oil and gas or natural gas are currently exempt from RCRA's requirements pertaining to hazardous waste and are regulated under RCRA's non-hazardous waste and other regulatory provisions. A similar exemption is contained in many of the state counterparts to RCRA. At various times in the past, proposals have been made to amend RCRA to rescind the exemption that excludes oil and gas and natural gas exploration and production wastes from regulation as hazardous waste. Accordingly, it is possible that certain oil and gas and natural gas exploration and production wastes now classified as non-hazardous could be classified as hazardous wastes in the future. Any such change could result in an increase in our costs to manage and dispose of wastes, which could have a material adverse effect on our results of operations and financial position. Also, in the course of our operations, we expect to generate some amounts of ordinary industrial wastes, such as waste solvents and waste oil and gas that may be regulated as hazardous wastes. 30 Air Pollution Control The U.S. Clean Air Act ("CAA") and state air pollution laws adopted to fulfill its mandates provide a framework for national, state and local efforts to protect air quality. Our operations will utilize equipment that emits air pollutants subject to federal and state air pollution control laws. These laws require utilization of air emissions abatement equipment to achieve prescribed emissions limitations and ambient air quality standards, as well as operating permits for existing equipment and construction permits for new and modified equipment. Federal and state regulatory agencies can impose administrative, civil and criminal penalties for non-compliance with air permits or other requirements of the CAA and associated state laws and regulations, including the suspension or termination of permits and monetary fines. Superfund The U.S. Comprehensive Environmental Response, Compensation and Liability Act of 1980, as amended ("CERCLA"), also known as "Superfund," imposes joint and several liability for response costs at certain contaminated properties and damages to natural resources, without regard to fault or the legality of the original act, on some classes of persons who are considered to be responsible for the release of a hazardous substance into the environment. These persons include the current or past owner or operator of the site where the release occurred and anyone who disposed or arranged for the disposal of a hazardous substance at the site. CERCLA also authorizes the EPA and, in some instances, third parties to act in response to threats to the public health or the environment and to seek to recover from the responsible classes of persons the costs they incur. Protected Species and Habitats The federal Endangered Species Act, the federal Marine Mammal Protection Act, and similar federal and state wildlife protection laws prohibit or restrict activities that could adversely impact protected plant and animal species or habitats. Oil and gas and natural gas exploration and production activities could be prohibited or delayed in areas where such protected species or habitats may be located, or expensive mitigation may be required to accommodate such activities. Climate Change Climate change regulation has gained momentum in recent years internationally and domestically at the federal, regional, state and local levels. Various U.S. regions and states have already adopted binding climate change legislation. In addition, federal climate change regulation appears imminent. For example, in June 2009, the U.S. House of Representatives approved the American Clean Energy and Security Act of 2009 which, if adopted into law, would require significant reductions in emissions of greenhouse gases via a federal cap-and-trade system to which a variety of emitters, including certain electricity generators and certain producers and importers of specified fuels, would be subject. The U.S. Senate is currently working on companion bills, which could soon result in federal binding legislation. The EPA, in a parallel track, is also proposing greenhouse gas regulation. In April 2009, the EPA proposed its so-called "endangerment finding", i.e.,a determination under the CAA that greenhouse gases contribute to air pollution which may endanger public health or welfare. In September 2009, the EPA proposed two rules—one which would regulate greenhouse gas emissions from vehicles and a second which provides that once the endangerment finding and the vehicle rule are finalized, greenhouse gas emissions from various facilities and other stationary sources would be regulated under the CAA. On the international level, various nations, including Angola and Gabon, have committed to reducing their greenhouse gas emissions pursuant to the Kyoto Protocol. The international community was meeting in December 2009 in Copenhagen to negotiate a successor agreement to that protocol which by its terms expires in 2012. Passage of a successor international agreement, US federal climate change regulation or laws or climate change regulation in other regions in which we conduct business could have an adverse effect on our results of operations, financial condition and demand for oil and gas and natural gas. Health and Safety Our operations may become subject to the requirements of the federal Occupational Safety and Health Act ("OSH Act") and comparable state statutes. These laws and their implementing regulations strictly govern the protection of the health and safety of employees. The OSH Act hazard communication standard, EPA community right-to-know regulations under Title III of the Superfund Amendments and Reauthorization Act of 1986 and similar state statutes require that we organize and/or disclose information about hazardous materials used or produced in our operations. Such laws and regulations also require us to ensure our workplaces meet minimum safety standards and provide for compensation to employees injured as a result of our failure to meet these standards as well as civil and/or criminal penalties in certain circumstances. 31 Accidental spills or releases may occur in the course of our future operations, and we cannot assure you that we will not incur substantial costs and liabilities as a result, including costs relating to claims for damage to property and persons. Moreover, environmental laws and regulations are complex, change frequently and have tended to become more stringent over time. Accordingly, we cannot assure you that we have been or will be at all times in compliance with such laws, or that environmental laws and regulations will not change or become more stringent in the future in a manner that could have a material adverse effect on our financial condition, results of operations or ability to make distributions to you. Other Regulation Related to the Oil and Gas Industry The oil and gas industry is regulated by numerous federal, state and local authorities. Legislation affecting the oil and gas industry is under constant review for amendment or expansion, frequently increasing the regulatory burden. Also, numerous departments and agencies, both federal and state, are authorized by statute to issue rules and regulations binding on the oil and gas industry and its individual members, some of which carry substantial penalties for failure to comply. Although the regulatory burden on the oil and gas industry may increase our cost of doing business by increasing the future cost of transporting our production to market, these burdens generally do not affect us any differently or to any greater or lesser extent than they affect other companies in the industry with similar types, quantities and locations of production. Homeland Security Regulations The Department of Homeland Security Appropriations Act of 2007 requires the Department of Homeland Security ("DHS") to issue regulations establishing risk-based performance standards for the security of chemical and industrial facilities, including oil and gas and natural gas facilities that are deemed to present "high levels of security risk." The DHS is currently in the process of adopting regulations that will determine whether our operations may in the future be subject to DHS-mandated security requirements. Presently, it is not possible to accurately estimate the costs we could incur, directly or indirectly, to comply with any such facility security laws or regulations, but such expenditures could be substantial. Development and Production Development and production operations are subject to various types of regulation at federal, state and local levels. These types of regulation include requiring permits for the drilling of wells, the posting of bonds in connection with various types of activities and filing reports concerning operations. U.S. laws under which we operate may also regulate one or more of the following: the location of wells; the method of drilling and casing wells; the surface use and restoration of properties upon which wells are drilled; the plugging and abandoning of wells; and notice to surface owners and other third parties. U.S. Coast Guard and the U.S. Customs Service In case we have to transport drilling rigs to potential sites in the U.S.Gulf of Mexico, our operation of such drilling rigs would become subject to the rules and regulations of the U.S. Coast Guard and the U.S. Customs Service. Such regulation sets safety standards, authorizes investigations into vessel operations and accidents and governs the passage of vessels into U.S. territory. We would be required by these agencies to obtain various permits, licenses and certificates with respect to these operations. International Laws and Regulations Our exploration and production activities that may occur in other nations, including those in Africa, are subject to the laws and regulations of such nations. These regulations may govern licensing for drilling operations, mandatory involvement of local partners in our operations, taxation of our revenues, safety and environmental matters and our ability to operate in such jurisdictions as a foreign participant. Failure to comply with these laws and regulations also may result in the suspension or termination of our operations and subject us to administrative, civil and criminal penalties. Moreover, these laws and regulations could change in ways that could substantially increase our costs. Employees As of January 6, 2011, we had 3 employees. All employees are currently located in the U.S. None of these employees are represented by labor unions or covered by any collective bargaining agreement. We believe that relations with our employees are satisfactory. 32 Offices We currently utilize approximately 1,500 square feet of office space at the offices of American located at 601 Cien Street, Suite 235, Kemah, TX 77565-3077, which are provided to us by American on a rent-free basis. Legal Proceedings We are not party to any legal proceedings. However, from time to time in the future we may be subject to various lawsuits, claims and proceedings that arise in the normal course of business, including employment, commercial, environmental, safety and health matters. It is not presently possible to determine whether any such matters will have a material adverse effect on our consolidated financial position, results of operations, or liquidity. 33 FINANCIAL STATEMENTS The audited consolidated financial statements for the years ended December 31, 2009 and 2008 and the unaudited consolidated financial statements for the six months ended June 30, 2010 and 2009 and are included with this prospectus as follows. Page Report of Independent Registered Public Accounting Firm 35 Consolidated Balance Sheets as of December 31, 2009 and 2008 36 Consolidated Statements of Operations for the Years Ended December 31, 2009 and 2008 and for the Period from November 7, 1997 (inception) to December 31, 2009 37 Consolidated Statements of Changes in Stockholders’ Equity for the Period from November 7, 1997 (inception) to December 31, 2009 38 Consolidated Statements of Cash Flow for the Years Ended December 31, 2009 and 2008 and for the Period from November 7, 1997 (inception) to December 31, 2009 39 Notes to Consolidated Financial Statements 40 Consolidated Balance Sheets as of September 30, 2010 and December 31, 2009 (Unaudited) 43 Consolidated Statements of Operations for the Nine Months Ended September 30, 2010 and 2009 and for the Period from November 7, 1997 (inception) to September 30, 2010 (Unaudited) 44 Consolidated Statements of Cash Flow for the Nine Months Ended September 30, 2010 and 2009 and for the Period from November 7, 1997 (inception) to September 30, 2010 (Unaudited) 45 Notes to Consolidated Financial Statements (Unaudited) 46 34 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders Brenham Oil & Gas Corp. (An Exploration Stage Company) Kemah, Texas We have audited the accompanying consolidated balance sheets of Brenham Oil & Gas Corp. (the “Company”) as of December 31, 2009 and 2008, and the related consolidated statements of operations, changes in stockholder’s equity and cash flows for the years then ended and for the period from November 7, 1997 (inception) to December 31, 2009.These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of Brenham Oil & Gas Corp., as of December 31, 2009 and 2008, and the consolidated results of their operations and their cash flows for the years then ended and for the period from November 7,1997 (inception) to December 31, 2009in conformity with accounting principles generally accepted in the United States of America. /s/ GBH CPAs, PC GBH CPAs, PC www.gbhcpas.com Houston, Texas September 21, 2010 35 BRENHAM OIL & GAS CORP. (An Exploration Stage Company) CONSOLIDATED BALANCE SHEETS December 31, ASSETS Cash and cash equivalents $ $ Receivable – related party Total assets $ $ LIABILITIES AND STOCKHOLDER'S EQUITY Current liabilities Accounts payable $
